Campbell, J.,
delivered the opinion of the court.
“Every justice of the peace shall keep a well-bound book, styled ‘ a docket,’ in which he shall enter ” all the proceedings before him in every case. Code 1880, § 2193. That is the record of a case required to be made by the justice of the peace; his “ minutes ” to serve as a memorial of his proceedings in cases civil and criminal. It is of this record that the justice is to transmit a copy to the clerk of the Circuit Court, when an appeal is taken from his decision. Code, 1880, §§ 2241, 2353, 2357. It is a certified transcript of this record of the proceedings that is required by § 2211 to be recorded with the conveyance of land sold under execution issued by a justice of the peace. The object is to place on record a permanent memorial of the judgment and execution, beyond the danger of loss from the many contingencies incident to the books and papers of justices of the peace, and also to have on record at the court-house the evidence constituting a muniment of title to land. The acts of justices of the peace within their authorized sphere are entitled to full faith and credit. Their records, made according to law, like other records, import verity. The record by a justice of the peace on his docket of the issuance and return of process is as much entitled to be accepted as true, as would a copy of the summons and the return on it, certified by him.

Decree reversed, demurrer overruled and cause remanded.